TRAmmeul,
dissenting: The question for decision here is whether the petitioner comes within the scope of section 327 of the Revenue Act of 1918. The petitioner from the time of its organization in 1901 until 1908 did not keep a record of its assets and liabilities and could not determine from the records that it kept the costs of its machinery and equipment. An appraisal was made in 1909 as of 1908 for the purpose of determining the value of the machinery in its plant. This appraisal took no account of the installation costs. The evidence also discloses that subsequent to 1908 up until the taxable year *404involved the petitioner did not charge to capital on its books the costs of the installation of machinery acquired and installed from time to time. Installation costs of machinery are clearly capital expenditures. It is a part of the cost of the plant and not being able to determine this installation cost, or in fact to determine the cost of the machinery itself, makes impossible a determination of the invested capital under the provisions of section 326 of the Revenue Act of 1918.
The value of the assets as of 1908 as determined by the appraisal is not a factor to be considered in determining invested capital and no cost records being available, the cost could not be determined. This, in my opinion, places the petitioner within the provisions of section 327 (a) of the Revenue Act of 1918, without reference to the question whether the inadequate compensation of its officers and the use of the secret formulas which were built up or acquired by its officer or another corporation and which the petitioner was permitted to use without cost, constituted abnormalities affecting capital within the meaning of section 327.